DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hira et al (US Publication 2017/0295100 A1) in view of Xiong et al (US Publication 2015/0277990 A1).
Regarding to claims 1, 8, and 15, Hira discloses a load balancing apparatus 110 (fig. 1) comprising: a memory and a processor, wherein the memory stores program code, and the processor is configured to invoke the program code to 
Hira fails to teach for scheduling, based on the weight value of the at least one equal-cost path, the packet onto a corresponding equal-cost path for transmission.

Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date the claimed invention, to arrange for the scheduling as taught by Xiong into Hira’s system to select the best path for the packet transmission.
Regarding to claim 16, Hira discloses for a destination switch, determining each equal-cost path between the source switch 130 and the destination switch 180, wherein the equal-cost path comprises a first link path (links A1-S1 or A1-S2) from the source switch to a transit switch 140/150, and a second link path (links SI -A2 or S2-A2) from the transit switch to the destination switch; and for an equal-cost path (page 2 paragraph 0020), calculating a weight value of the equal-cost path based on link statuses (congestion state information) of the first link path and the second link path (page 4 paragraph 0042).
Regarding to claim 17, Hira discloses recalculating weight values of multiple equal-cost paths between each source switch and each destination switch based on the link status change message (ACK), to obtain a new equal-cost path weight table; and the transmitter is further configured to send the new matched equal-cost path weight table to the source switch (page 4 paragraph 0045).
Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. Regarding to applicant’s argument on pages 1-3 in the Remarks Xiong discloses of scheduling the packet onto a corresponding ECMP based on “the maximum available bandwidth” and not based on “the weight value” as claimed. In response, examiner would like to point out the limitation “the weight value” does not have a specific structure or description recited in the claims to differentiate from “the maximum available bandwidth” recited in Xiong. Given the broadest interpretation the examiner has interpreted “the maximum available bandwidth” in Xiong to read on the “the weight value” as claimed since they perform the same functions for scheduling the packet onto ECMP. Furthermore, “the weight value” described in paragraph 0007 of the specification as based on link bandwidth, and therefore one of ordinary skill in the art would interpreted “the maximum available bandwidth” in Xiong as “the weight value” as claimed. Thus, based on the reasons set forth here the rejection is maintained.
Allowable Subject Matter
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 





/DUC T DUONG/Primary Examiner, Art Unit 2467